NUMBER 13-08-00591-CR

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


                                   IN RE: PABLO ZUNIGA


                           On Petition for Writ of Mandamus


                              MEMORANDUM OPINION
                       Before Justices Yañez, Garza, and Vela
                        Memorandum Opinion1 Per Curiam
        Relator, Pablo Zuniga, pro se, filed a petition for writ of mandamus on October 17,

2008, asking that this Court compel the District Clerk of Hidalgo County to provide to him
a copy of the Pre-Sentence Investigation report used at relator’s criminal trial.

        We conclude that we do not have jurisdiction to grant the requested relief. This

Court does not have mandamus jurisdiction over district clerks unless it is shown that

issuance of the writ is necessary to enforce our jurisdiction. See TEX . GOV’T CODE ANN . §

22.221(a), (b) (Vernon 2004); In re Coronado, 980 S.W.2d 691, 692 (Tex. App.–San

Antonio 1998, orig. proceeding); see also In re Nubine, No. 13-08-507-CV, 2008 Tex. App.

LEXIS 6534, *1 (Tex. App.–Corpus Christi Aug. 27, 2008, orig. proceeding).

        1
         See T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions), 52.8(d) (“W hen
denying relief, the court m ay hand down an opinion but is not required to do so.”).
      Relator has neither alleged nor shown that issuance of the writ is necessary to

enforce our jurisdiction.   Accordingly, the petition for writ of mandamus is hereby

DISMISSED FOR WANT OF JURISDICTION. See TEX . R. APP. P. 52.8(a).



                                              PER CURIAM



Do not publish.
TEX . R. APP. P. 47.2(b).
Memorandum Opinion delivered and
filed on the 23rd day of October, 2008.




                                          2